UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7227


ROBERT DALE SMART,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT       OF   PROBATION   PAROLE   AND   PARDON
SERVICES,

                Respondent - Appellee,

          and

SOUTH CAROLINA, STATE OF,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    G. Ross Anderson, Jr., Senior
District Judge. (2:13-cv-03621-GRA)


Submitted:   October 16, 2014               Decided:      October 22, 2014


Before MOTZ, WYNN and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Dale Smart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Dale Smart seeks to appeal the district court’s

order    accepting       the    recommendation         of    the    magistrate       judge,

treating his motion filed under Federal Rules of Civil Procedure

59(e) and 60(b) and 28 U.S.C. § 2241 (2012) as a successive 28

U.S.C.        § 2254     (2012)         petition,      and        dismissing      it      as

unauthorized.          Smart also seeks to appeal the district court’s

order denying reconsideration.                     The orders are not appealable

unless    a    circuit        justice    or    judge    issues       a    certificate    of

appealability.            28    U.S.C.        § 2253(c)(1)(A)        (2012);     Reid     v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                             A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies         this     standard         by      demonstrating        that

reasonable       jurists        would     find      that     the     district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on     procedural         grounds,       the     prisoner      must

demonstrate       both    that     the    dispositive           procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.



                                               2
            We have independently reviewed the record and conclude

that Smart has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Smart’s notice of appeal and

informal brief as an application to file a second or successive

§ 2254 petition.          United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).           In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based

on either:        (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral       review;    or     (2)   newly          discovered     evidence,      not

previously       discoverable       by     due     diligence,         that    would       be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional        error,      no   reasonable     factfinder        would

have found the petitioner guilty of the offense.                              28 U.S.C.

§ 2244(b)(2) (2012).             Smart’s claims do not satisfy either of

these    criteria.        Therefore,     we      deny    authorization        to   file    a

successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented     in     the    materials

before    this    court    and    argument       would    not   aid    the    decisional

process.

                                                                               DISMISSED



                                           3